PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE

The Indiana Supreme Court Disciplinary Commission filed a “Verified Notice of Foreign Discipline .and Petition for Issuance of an Order to Show Cause,” advising that Respondent was disciplined by the State of Arizona and requesting, pursuant to Indiana Admission and Discipline Rule 28(28), that reciprocal discipline be imposed in this state. On April 3, 2014, this Court issued an “Order to Show Cause,” to which Respondent has not responded.
Respondent was admitted to practice law in Indiana and in Arizona. On February 20, 2014, the Supreme Court of Arizona found Respondent’s conduct violated that jurisdiction’s rules of professional conduct. Pursuant to an agreement by the parties, Respondent was suspended from the practice of law in Arizona for six months and one day followed by two years of probation, effective 80 days after the date of the order.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Arizona, Respondent may file a “Motion for Reinstatement” pursuant to and in full compliance with Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect at the time. Reinstatement in Indiana shall be subject to compliance with the terms of Respondent’s probation in Arizona as determined by that jurisdiction.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent’s attorney, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Arizona, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.